           Case 6:19-cv-01046-MC                 Document 22            Filed 03/11/21         Page 1 of 9




                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

ESTATE OF PEGGY D.,1

                   Plaintiff,                                                        Civ. No. 6:19-cv-01046-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Peggy D. was denied Disability Insurance Benefits and Supplemental Security

Income under the Social Security Act. Her estate2 appeals to this Court, arguing that the

Administrative Law Judge (“ALJ”) erred by improperly rejecting treating medical opinions.

Because the Commissioner of Social Security’s (“Commissioner”) decision has several errors, and

because the record clearly reveals Plaintiff is disabled under the Act, the Commissioner’s decision

is REVERSED and this matter is REMANDED for an award of benefits.

                                           STANDARD OF REVIEW

         The Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). A reviewing court

will affirm the Commissioner’s decision if it is based on proper legal standards and the legal

findings are supported by substantial evidence in the record. Id.; Batson v. Comm’r Soc. Sec.

Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-governmental
party.
2
  Plaintiff passed away in 2019. Pl.’s Op. Br. 2, ECF No. 17.

1 – OPINION AND ORDER
             Case 6:19-cv-01046-MC              Document 22          Filed 03/11/21        Page 2 of 9




but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting

Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine whether substantial

evidence exists, the Court reviews the entire administrative record, weighing both the evidence

that supports and detracts from the ALJ’s decision. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir.

1989).

                                                  DISCUSSION

           The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520; 416.920 (2012). The initial burden of proof

rests on the claimant to meet the first four steps. If the claimant satisfies his burden with respect

the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. § 404.1520. At

step five, the Commissioner must show that the claimant can adjust to other work after considering

the claimant’s RFC, age, education, and work experience. Id. If the Commissioner fails to meet

this burden, then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If,

however, the Commissioner finds that the claimant can perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262 F.3d

949, 953–54 (9th Cir. 2001).

           At step two, the ALJ found that Plaintiff had the following severe impairments:

degenerative disc disease; bilateral carpal tunnel syndrome; trigger fingers; rheumatoid arthritis;

Dupuytren’s contraction; and osteopenia. Tr. 23.3 At step three, the ALJ found that Plaintiff did

not have an impairment or combination of impairments that met or equaled any of the Listing of

Impairments. Tr. 24. The ALJ assigned Plaintiff the following RFC:



3
    “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

2 – OPINION AND ORDER
         Case 6:19-cv-01046-MC          Document 22       Filed 03/11/21      Page 3 of 9




       The claimant [can] . . . perform light work . . . except she is limited to lifting 20 pounds
       occasionally and 10 pounds frequently and carrying 20 pounds occasionally and 10 pounds
       frequently; she is limited to sitting up to 6 hours in an 8-hour workday and standing and
       walking 6 hours total in an 8-hour workday; she is limited to pushing and pulling as much
       as lifting and carrying; she is limited to handling, fingering, and feeling at the frequent
       level bilaterally; she is limited to climbing ramps and stairs and ladders and scaffolds
       frequently; she can stoop, crouch, crawl, and kneel frequently; she would be precluded
       from working around heights.

Tr. 25. Based on the vocational expert’s (“VE”) testimony, the ALJ concluded Plaintiff could

perform past relevant work as a short order cook. Tr. 33. The ALJ thus determined that Plaintiff

was not disabled. Tr. 33.

       Plaintiff argues that the ALJ erred in weighing the treating medical opinions in the record.

The ALJ is tasked with resolving conflicts in the medical record. Carmickle v. Comm’r, 533 F.3d

1155, 1164 (9th Cir. 2008). “As a general rule, more weight should be given to the opinion of a

treating source than to the opinion of doctors who do not treat the claimant.” Turner v. Comm’r of

Soc. Sec., 613 F.3d 1217, 1222 (9th Cir. 2010) (internal quotation marks and citation omitted). An

ALJ may reject the uncontradicted medical opinion of a treating or examining physician only for

“clear and convincing” reasons supported by substantial evidence in the record. Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ may reject the contradicted opinion of a

treating or examining doctor by providing “specific and legitimate reasons that are supported by

substantial evidence.” Id. Opinions of non-treating or non-examining physicians “may . . . serve

as substantial evidence when the opinions are consistent with . . . other evidence in the record.”

Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

I. Dr. Goel

       Plaintiff argues that the ALJ incorrectly rejected the opinion of Dr. Anita Goel, Plaintiff’s

treating rheumatologist. See Pl.’s Op. Br. 5–10, ECF No. 17. Dr. Goel completed a questionnaire

where she opined that Plaintiff was limited to sedentary work, that Plaintiff could lift no more than


3 – OPINION AND ORDER
          Case 6:19-cv-01046-MC            Document 22         Filed 03/11/21       Page 4 of 9




10 pounds at a time, that Plaintiff required the ability to sit and stand at will to avoid stiffness, that

Plaintiff’s hands were so impaired that she would struggle with regular manipulations, and that

Plaintiff would miss more than two days of work per month. Tr. 1090–92. The ALJ rejected Dr.

Goel’s opinion because: (1) Dr. Goel failed to provide sufficient objective findings with her

checkbox form; (2) Dr. Goel’s suggested limitations conflicted with Dr. Goel’s own treatment

notes; and (3) the opinion contradicted Plaintiff’s daily activities. Tr. 31.

        The Court agrees with Plaintiff that the ALJ improperly discounted Dr. Goel’s testimony.

First, the record supports Plaintiff’s contention that Dr. Goel provided sufficient objective findings.

For example, Dr. Goel explicitly stated that Plaintiff suffered from “significant pain, stiffness and

deformity of her hands.” Tr. 1091. Before providing her questionnaire, Dr. Goel both personally

observed and had x-rays taken which further revealed Plaintiff’s severe hand limitations. See tr.

759, 763 (noting that Plaintiff displayed deformities and progressive erosive disease in her hands);

tr. 749, 752 (observations that Plaintiff had decreased range of motion, strength, and swelling in

her hands); tr. 1072 (x-rays from April 2017 confirming progressive issues with Plaintiff’s hands).

And there was also objective evidence supporting Dr. Goel’s determination that Plaintiff would

struggle with either sitting or standing for a prolonged time. Tr. 1090–91; see tr. 1002 (x-ray of

the feet revealing deformity), tr. 1071 (x-ray revealing forefoot degeneration and plantar calcaneal

spur formation). Concerningly, the ALJ ignored the lower extremity x-rays. See tr. 22–33. While

an “ALJ need not accept the opinion of . . . a treating physician . . . if that opinion is . . . inadequately

supported by clinical findings,” that is not the case here. Bray v. Comm’r of Soc. Sec. Admin., 554

F.3d 1219, 1228 (9th Cir. 2009) (internal quotation marks and citation omitted).

        Second, Dr. Goel’s treatment notes support, rather than conflict, with her opined limitations

for Plaintiff. This includes times where Dr. Goel noted Plaintiff’s permanent damage from



4 – OPINION AND ORDER
         Case 6:19-cv-01046-MC            Document 22        Filed 03/11/21      Page 5 of 9




rheumatoid arthritis, a severe degree of deformity, and a specific note that Plaintiff has “functional

hand limitations due to pre-existing [rheumatoid arthritis] damage and unfortunately will have to

live with this.” Tr. 749; see also tr. 752–53, 756, 763. And despite the ALJ’s interpretation that

Orencia improved Plaintiff’s condition, Dr. Goel’s treatment notes reveal that Plaintiff struggled

to self-medicate because of her hand deformities and she required medication beyond Orencia. Tr.

753 (prescribing metholresate after already prescribing Orencia to Plaintiff), tr. 756 (noting

Plaintiff’s difficulty with self-medicating because of hand deformities).

        Third, the ALJ’s reliance on Plaintiff’s daily activities was misplaced. The ALJ found that

Plaintiff’s self-reported activities of shopping in stores, performing household chores, and

preparing simple meals suggested conflict with Dr. Goel’s opinion. Tr. 31. But the ALJ’s

characterization of Plaintiff’s daily activities paints with too broad a brush. At the hearing, Plaintiff

testified that she struggled with washing dishes and folding laundry because of pain. See tr. 54,

60–61. Plaintiff also stated on an Adult Function Report that she could not complete simple tasks,

such as opening bottles or buttoning her pants, because of her hand limitations. Tr. 304. When

considering Plaintiff’s testimony about her daily activities, the ALJ erred in finding that they went

against Dr. Goel’s opinion.

        In sum, the ALJ erred in rejecting Dr. Goel’s opinion without relying on substantial

evidence. See Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

II. Dr. Walker

        Plaintiff next argues that the ALJ erred in rejecting the opinion of treating physician Dr.

Luke Walker. Pl.’s Op. Br. 10–14. Like Dr. Goel, Dr. Walker also provided a questionnaire where

he opined that Plaintiff was limited to sedentary work, that Plaintiff should be able to sit and stand

at will, that Plaintiff could only sometimes reach shoulder height and never overhead, and that



5 – OPINION AND ORDER
         Case 6:19-cv-01046-MC         Document 22       Filed 03/11/21     Page 6 of 9




Plaintiff should be severely limited in any hand manipulation requirements. Tr. 1076–78. And like

Dr. Goel, Dr. Walker also stated that Plaintiff would miss more than two days of work per month.

Tr. 1078. The ALJ rejected Dr. Walker’s opinion for four reasons: (1) Dr. Walker provided a

checkbox form without providing sufficient objective findings; (2) the limitations suggested by

Dr. Walker diverged from his treatment notes; (3) that Orencia and treatment improved Plaintiff’s

symptoms; and (4) Dr. Walker’s opinion conflicted with Plaintiff’s daily activities. Tr. 31.

       The parallels between the ALJ’s incorrect evaluation of Dr. Goel’s opinion and Dr.

Walker’s opinion is apparent. First, Dr. Walker’s opinion is supported by sufficient objective

findings. See tr. 395, 599, 671–74, 1077–78, 1080–89. The Commissioner challenges Dr. Walker’s

questionnaire where he wrote, “See note,” arguing that a such vague notation justifies the ALJ’s

rejection of Dr. Walker’s opinion. Def.’s Br. 5, ECF No. 20 (citing tr. 1076–78). But this argument

ignores the fact that Dr. Walker included an addendum with his questionnaire, which were

treatment notes from two of Plaintiff’s office visits. Tr. 1080–89. Without the addendum, it may

have been reasonable for the ALJ to consider Dr. Walker’s opinion inadequate. Instead, with the

addendum, it was legal error for the ALJ to find that Dr. Walker’s opinion was unsupported by

sufficient objective findings.

       Second, the ALJ incorrectly found that Dr. Walker’s treatment notes contradicted his

opined limitations for Plaintiff. The treatment notes from Dr. Walker’s addendum reveal abnormal

findings on Plaintiff’s hands, severe deformities, and a poor prognosis considering the degree of

Plaintiff’s rheumatoid arthritis. Tr. 1081, 84–85. There are also earlier treatment notes from Dr.

Walker that suggested Plaintiff was struggling with walking and hand manipulation in 2007. Tr.

395. The Court agrees with Plaintiff that “the ALJ did not identify with specificity which




6 – OPINION AND ORDER
         Case 6:19-cv-01046-MC          Document 22        Filed 03/11/21     Page 7 of 9




examination is inconsistent with Dr. Walker’s opinion,” which constitutes legal error. Pl.’s Op. Br.

12 (citing tr. 31); Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015).

       Third, the ALJ also erred in finding that treatment and Orencia improved Plaintiff’s

symptoms. Like Dr. Goel, Dr. Walker also noted Plaintiff’s severe symptoms after beginning

treatment and medication. For example, in Dr. Walker’s treatment notes, he observed that Plaintiff

continued to suffer from swelling, fatigue, and Dupuytren’s contractions. See tr. 671–74. Rather

than establish that treatment was effective, this instead shows that “Orencia did not change the

permanent damage in [Plaintiff’s] hands.” Pl.’s Op. Br. 12–13.

       And finally, Plaintiff’s daily activities do not contradict Dr. Walker’s opinion that Plaintiff

could only perform sedentary work that required little use of her hands, and that Plaintiff needed

to miss multiple days of work per month. Tr. 1076–78. As discussed, Plaintiff’s daily activities

were severely limited by symptoms related to her rheumatoid arthritis. Tr. 54, 60–61. Plaintiff

“should not be penalized for attempting to lead [a] normal li[fe] in the face of [her] limitations.”

Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).

       For these reasons, the Court finds that the ALJ failed to provide legitimate reasons,

supported by substantial evidence, when rejecting Dr. Walker’s opinion.

III. Remedy

       Because Dr. Goel and Dr. Walker were both Plaintiff’s treating physicians, their opinions

were entitled to greater weight, and the ALJ erred in discounting these opinions. See Bray, 554

F.3d at 1228 (“A treating physician’s opinion is entitled to ‘substantial weight.’”). As the ALJ

erred, the question is whether to remand for further administrative proceedings or an award of

benefits. Generally, “when an ALJ’s denial of benefits is not supported by the record, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or



7 – OPINION AND ORDER
         Case 6:19-cv-01046-MC          Document 22       Filed 03/11/21      Page 8 of 9




explanation.’” Hill v. Astrue, 698 F.3d 1153, 1162 (9th Cir. 2012) (quoting Benecke v. Barnhart,

379 F.3d 587, 595 (9th Cir. 2004)). But an award of benefits can be directed “where the record has

been fully developed and where further administrative proceedings would serve no useful

purpose.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Remand for calculation of benefits

is only appropriate where the credit-as-true standard has been satisfied, which requires:

       (1) the record has been fully developed and further administrative proceedings
       would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient
       reasons for rejecting evidence, whether claimant testimony or medical opinion; and
       (3) if the improperly discredited evidence were credited as true, the ALJ would be
       required to find the claimant disabled on remand.

Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014) (citations omitted).

       This case is a rare instance in which remand for an award of benefits appropriate. As noted,

Plaintiff testified that she was severely limited by her symptoms. Tr. 54, 60–61, 304. And there

are many treatment notes from both Dr. Goel and Dr. Walker detailing Plaintiff’s struggles with

walking and hand manipulations. Although there is some evidence of medication reducing

Plaintiff’s symptoms temporarily, the record reveals that even during those time periods, Plaintiff

was still permanently impaired by her limitations.

       While the ultimate question of disability is one reserved for the Commissioner, Plaintiff’s

treating physicians opined that Plaintiff could not reach above her shoulder with either arm, she

could not reach above her head with either extremity, that she could sometimes handle and feel,

but no reaching or fingering. See tr. 1076–78, 1090–93. When the ALJ presented a similar

hypothetical to the VE at Plaintiff’s hearing, the VE responded that such a person is not

employable. Tr. 68.

       Here, the credit-as-true standard has been satisfied. The record has been fully developed,

the ALJ erred in rejecting the treating medical opinions, and that evidence, if credited as true,



8 – OPINION AND ORDER
         Case 6:19-cv-01046-MC        Document 22      Filed 03/11/21     Page 9 of 9




would require the ALJ to find Plaintiff disabled. Garrison, 759 F.3d at 1020. As Plaintiff could

not sustain gainful employment in any job, remand for additional proceedings would serve no

useful purpose.

                                       CONCLUSION

       The decision of the Commissioner is REVERSED and this matter is REMANDED to the

Commissioner for the immediate calculation and payment of benefits.



IT IS SO ORDERED.

       DATED this 11th day of March, 2021.

                                            _s/Michael J. McShane_________________
                                            Michael J. McShane
                                            United States District Judge




9 – OPINION AND ORDER
